Opinion by
Judge MacPhail,
The Department of Education (Department) has filed preliminary objections to a suit in mandamus by the School District of Pittsburgh (District) which seeks to compel the Department to process the District’s application for two million dollars in reimbursement which the District claims is due it under the provisions of Sections 2574 and 2575.1 of the Public School Code of 1949 (Code), Act of March 10, 1949, P.L. 30, as amended, 24 P.S. §§25-2574 and 25-2575.1 for the construction of a permanent addition to one of its schools. The Department contends that we have no jurisdiction and that the District’s petition fails to state a cause of action.
From the well pleaded facts in the petition for review we learn that on February 21, 1974 the District filed an application with the Department for reimbursement for construction of an addition to Herron Hill Junior High School. In response thereto, the Department sent two letters to the District, the first of which notified the District that clearance could not be given until justification was provided that the construction would alleviate racial isolation in the Dis*41trict. The second letter dated June 26, 1975 advised the District that the application would be processed as soon as the “equal education opportunities” information had been submitted. Nothing further transpired until the District sent a letter to the Department dated December 17, 1980 stating that it had submitted the Equal Education Opportunities information and now wished to have the application processed. On January 31, 1981 the Department informed the District that it could not process the application because (a) the District had “continued with and completed the project” without the Department’s approval, (b) no appraisal was conducted under Section 2574(c) (2) of the Code immediately prior to the new construction and (c) other required approvals were not processed or issued. The District then commenced this action in mandamus alleging that by reason of the Department’s failure to process the District’s application the District had not received two million dollars in reimbursement that it anticipated to partially off-set the six million dollars of construction costs it had incurred.
It is well settled that for the District to succeed in mandamus it must appear that it has a clear legal right to the performance of a ministerial action by the Department and that the Department had a corresponding mandatory duty to perform that action. Valley Forge Racing Association, Inc. v. State Horse Racing Commission, 449 Pa. 292, 297 A.2d 823 (1972). Moreover there must be no other appropriate and adequate remedy. Id.
In its first preliminary objection the Department contends that the District had the right to an administrative appeal from the Department’s letter dated January 31, 1981 which refused to process the District’s application. Inasmuch as the complete contents of that letter are not available to us from the petition, *42we are unable to say as a matter of law that tbe letter constituted an adjudication witbin the language of Callahan v. Pennsylvania State Police, Pa. , 431 A.2d 946 (1981). Accordingly, we must overrule tbe preliminary objection challenging our jurisdiction.
Concerning tbe District’s alleged failure to state a cause of action, tbe Department contends that tbe District’s failure: to submit tbe requested information regarding facial balancing before tbe new construction was completed, bars tbe District’s right to reimbursement. Tbe Department contends that tbe reimbursement formula set forth in §2574 of tbe Code is binged upon tbe appraised value of tbe existing building and that tbe statute mandates that that appraised value shall be obtained “immediately before tbe additions or alterations are begun.” (Emphasis added.) Tbe Department argues that it cannot now implement the statutory formula by reason of that defect and urges us to conclude that tbe District has not set forth in its petition a clear legal right to the reimbursement it seeks.
Tbe District says it was misled by tbe Department’s communications in 1975 and that tbe appraisal problem is as much tbe fault of tbe Department as it is of tbe District. Tbe District is presumed to know tbe law and especially tbe provisions of tbe Code. While it would be possible, but not very likely, that one might interpret tbe Department’s communications in 1975 in tbe manner in which tbe District has done so, there can be no misunderstanding about tbe provisions in tbe Code regarding tbe appraisal procedures which must be satisfied before an application for reimbursement can be processed by tbe Department.
In short, assuming all of tbe allegations in tbe complaint to be true, tbe District has not stated a cause of action which demonstrates a clear right to mandamus relief; moreover we are of tbe opinion that it cannot *43do so. Accordingly, we will sustain the Department’s preliminary objection in the nature of a demurrer.
Oedeb
And Now, this 2nd day of December, 1981 the preliminary objection of the Department of Education in ■the nature of a demurrer is sustained and the petition is dismissed. .